         Case 2:21-cr-00018-DLC Document 37 Filed 09/09/21 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              BUTTE DIVISION


 UNITED STATES OF AMERICA,                            CR 21–18–BU–DLC

               Plaintiff,

        vs.                                                  ORDER

 ADRIAN GUTIERREZ and
 GERARDO GUTIERREZ,

               Defendants.


       Before the Court is Defendant Adrian Gutierrez’s Unopposed Motion to

Enlarge Time to File Pretrial Motions. (Doc. 36.) Adrian Gutierrez seeks a 21-day

extension of the motions deadline from September 10, 2021 to September 30,

2021. (Id. at 1.) The Court will grant the motion. The trial setting will not be

reset at this time. Instead, if Mr. Gutierrez does file a substantive pre-trial motion,

the Court may vacate and reset the trial setting pursuant to 18 U.S.C. §

3161(h)(1)(D).

       Accordingly, IT IS ORDERED the motion (Doc. 36) is GRANTED. The

motions deadline of September 10, 2021 is VACATED and RESET for September

30, 2021. The Court’s prior scheduling order (Doc. 35) remains in full force and

effect in all other respects.
                                           1
 Case 2:21-cr-00018-DLC Document 37 Filed 09/09/21 Page 2 of 2



DATED this 9th day of September, 2021.




                               2
